Citation Nr: 1451177	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an effective date prior to January 3, 2001 for service connection for a bipolar disorder.  

2.  Entitlement to an effective date prior to January 3, 2001 for a total rating based on individual unemployability due to service connected disabilities (TDIU)  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Veteran appeared before the undersigned at a hearing at the RO.  A transcript of this hearing is in the record. 

The Board recognizes that the rating decision on appeal characterized the issue as entitlement to an earlier effective date prior to January 3, 2001 for service connection for a bipolar disorder, and the statement of the case characterized the issue as entitlement to compensation at the 100 percent rate prior to January 3, 2001.  At the hearing, two issues were recognized: entitlement to an earlier effective date for service connection for bipolar disorder and entitlement to an earlier effective date for TDIU.  These issues were essentially discussed in the rating decision and statement of the case and the Veteran had opportunity to present evidence and argument; and as there is no legal entitlement to earlier effective dates, there is no prejudice from the RO's varying characterizations of the issues.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO granted service connection for a bipolar disorder and entitlement to TDIU in a February 2003 rating decision, each effective from January 3, 2001; the Veteran was notified of this decision in March 2003 but did not submit a notice of disagreement, and no new and material evidence was received, within one year. 

2.  There has been no allegation of error in the February 2003 rating decision.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to January 3, 2001 for service connection for a bipolar disorder has no legal merit.  38 U.S.C.A. §§ 5110, 7105 (West 2008); 38 C.F.R. §§ 3.400, 20.1103 (2014).

2.  The claim for an effective date prior to January 3, 2001 for TDIU has no legal merit.  38 U.S.C.A. §§ 5110, 7105 (West 2008); 38 C.F.R. §§ 3.400, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Livesay v. Principi, 15 Vet .App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned explained the legal impediments to a free standing claim for an earlier effective date, and explained that the only route to an earlier effective date would be through a showing of clear and unmistakable error in the rating decision that established the effective date.  The Veteran and his representative were then asked to state whether and on what basis there was such error in this case.  

Earlier Effective Date

The Veteran contends that his service connected benefits for his bipolar disorder should be payable at the 100 percent rate from the date of his March 1985 discharge from service.  He argues that he has experienced his symptoms ever since the automobile accident in service which he believes caused his bipolar disorder, and that his symptoms have impaired his ability to work ever since he was discharged.  

On January 3, 2001, the RO accepted a communication from the Veteran as a claim for service connection for several disabilities, to include a bipolar disorder.  In February 2003, a rating decision granted service connection for a bipolar disorder.  The effective date was January 3, 2001.  A 70 percent evaluation was assigned for this disability, as was a TDIU, also effective from January 3, 2001.  

The Veteran was notified of the February 2003 rating decision in March 2003.  This letter included his appellate rights.  The veteran did not submit a notice of disagreement and no new and material evidence was received within a year of the decision.  38 U.S.C.A. § 7105(c) (West 2002).

In a February 2005 statement the Veteran argued that he should have received compensation from the date of his an accident during service to the present time.  This statement was accepted as a claim for an earlier effective date of service connection for a bipolar disorder and gave rise to the current appeal.

Once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

There has been no allegation of CUE in the February 2003 rating decision in this case.  In response to specific questioning at the September 2014 hearing as to whether he wished to address or raise a CUE claim, the Veteran's representative noted he had discussed the matter with the Veteran.  When the Veteran was asked to describe any CUE in the rating decision, he merely repeated his prior assertions that as he was impaired at the time he left active service, he should be paid from that date.  Neither the Veteran nor his representative identified any alleged CUE in the February 2003 decision.  

In light of the circumstances, the Board is required to dismiss the claims for an earlier effective.  Rudd v. Nicholson, 20 Vet. App. at 300.


ORDER

The claim for an effective date prior to January 3, 2001, for service connection for a bipolar disorder is dismissed.  

The claim for an effective date prior to January 3, 2001, for compensation at the 100 percent rate is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


